UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1142


SHWIKAR ALI ABDELKADER,

                Plaintiff – Appellant,

          v.

SEARS ROEBUCK AND COMPANY,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-00511-BEL)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shwikar Ali Abdelkader, Appellant Pro Se.              Robert Ross
Niccolini, OGLETREE, DEAKINS, NASH, SMOAK &           STEWART, PC,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shwikar      Ali    Abdelkader           appeals     the    district      court's

order    granting        Defendant’s        summary           judgment      motion     on     her

religious        discrimination            and        retaliation        claims,        brought

pursuant    to    Title    VII       of    the       Civil    Rights     Act    of    1964,    as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2011).      We    have    reviewed         the       record    and   find      no    reversible

error.     Accordingly, we affirm the district court’s order.                                 See

Abdelkader v. Sears Roebuck & Co., No. 1:10-cv-00511-BEL (D. Md.

filed Jan. 20, 2011; entered Jan. 21, 2011).                             We dispense with

oral    argument     because         the    facts       and     legal     contentions         are

adequately       presented      in    the    materials          before      the      court    and

argument would not aid the decisional process.


                                                                                       AFFIRMED




                                                 2